Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See MPEP § 2111.01.  Examiner recommends that the recited “computer-readable storage medium” be preceded by the word “non-transitory.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1, 2, 6, 9-18, 21-23, 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan et al (US 2019/0355181 A1).
Regarding claim 1, Srinivasan discloses a processing method for a virtual resource in a game scene (Abstract), comprising determining a region where a virtual character is located according to a current position of a virtual character in the game scene (202), receiving an identifier of a virtual resource to be removed (130), and determining the virtual resource to be removing content from the locked region), and sending the regional virtual resource state information to a client corresponding to the virtual character (Fig. 1) so that the client renders and displays the virtual resource corresponding to the regional virtual resource state information according to the regional virtual resource state information (¶ [0027]: other users can preview, in real time, the … removal of the object).  
Regarding claim 2, Srinivasan discloses wherein before the virtual resource to be removed is removed from the region in the game scene, the method further comprises in response to that the virtual resource to be removed meets a preset condition (128).  
Regarding claim 6, Srinivasan discloses establishing a virtual resource state index table according to the plurality of virtual resources in the game scene, the virtual resource state index table at least comprising a virtual resource identifier corresponding to each virtual resource (Fig. 1: 132 – 136) and virtual resource state information of each virtual resource (Fig. 2A: 206 – 214), and synchronizing the virtual resource state index table to the client   (¶ [0007]: a region of the scene in which the first content is … locked so that other users are unable to edit content in the region).  
Regarding claims 9 and 21, Srinivasan discloses wherein the virtual resource state index table further comprises virtual resource classification information corresponding to each virtual resource, wherein the virtual resource classification information is one of the following: an existing virtual resource and a new virtual resource (812).  
Regarding claims 10 and 22, Srinivasan discloses wherein the space of the game scene is divided into a plurality of geometries spliced with each other (Fig. 2A), the virtual resource is built on a surface of one geometry or an inner section of one geometry (132), the region in the game scene is composed of at least one geometry (Fig. 2A), and the virtual resource state index 
Regarding claims 11 and 23, Srinivasan discloses wherein the virtual resource state index table further comprises regional index information corresponding to each virtual resource, and the regional index information is used to identify a mapping relationship between the region and the virtual resource (Figs. 1-3).  
Regarding claim 12, Srinivasan discloses wherein removing the virtual resource to be removed from the region in the game scene and generating regional virtual resource state information corresponding to the region comprises acquiring the virtual resource state information in the region from the virtual resource state index table according to the region where virtual character is located (¶ [0027]: removing content from the locked region), and removing the virtual resource to be removed from the region in the game scene, and updating the virtual resource state information in the region to generate regional virtual resource state information corresponding to the region (¶ [0027]: other users can preview, in real time, the … removal of the object).  
Regarding claim 13, Srinivasan discloses processing method for a virtual resource in a game scene (Abstract) comprising in response to a removing event of the virtual resource in the game scene, determining a virtual resource as a virtual resource to be removed from a plurality of virtual resources in the game scene (¶ [0027]), sending an identifier of the virtual resource to be removed to a server (130), receiving regional virtual resource state information returned from the server, wherein the regional virtual resource state information being virtual resource state information in a region where the virtual character is located which is determined by the server according to a current position of the virtual character (¶ [0027]: removing content from the locked region), and updating the state of the virtual resource in the region according to the regional virtual resource state information and rendering and displaying the virtual resource other users can preview, in real time, the … removal of the object).  
Regarding claim 14, Srinivasan discloses wherein updating the state of the virtual resource in the region according to the regional virtual resource state information, and rendering and displaying the virtual resource corresponding to the regional virtual resource state information according to the updated state of the virtual resource comprises updating the state of the virtual resource to be removed in the region and a state of an adjacent virtual resource of the virtual resource to be removed according to the regional virtual resource state information (¶ [0027]: removing content from the locked region), and rendering and displaying the virtual resource in the region according to the updated state of the virtual resource in the region (¶ [0027]: other users can preview, in real time, the … removal of the object).  
Regarding claim 15, Srinivasan discloses wherein before responding to a removing event of the virtual resource in the game scene, the method further comprises acquiring a current position of the virtual character in the game scene and acquiring a virtual resource state index table locally (Fig. 1), and loading and rendering the virtual resources in the game scene according to the current position of the virtual character in the game scene and the virtual resource state index table (Fig. 2A).  
Regarding claim 16, Srinivasan discloses wherein loading and rendering the virtual resources in the game scene according to the current position of the virtual character in the game scene and the virtual resource state index table comprises determining a region where the virtual character is located according to a current position of the virtual character in the game scene (Fig. 1), acquiring virtual resource state information in the region according to the virtual resource state index table (¶ [0027]: removing content from the locked region), and loading and rendering the virtual resource in the region of the game scene according to the virtual resource state information in the region (Fig. 2A).  

Regarding claim 18, Srinivasan discloses wherein the virtual resource state index table further comprises virtual resource identifier corresponding to each virtual resource and virtual resource state information of each virtual resource (Fig. 2A: 206 – 214).  
Regarding claim 26, Srinivasan discloses a game system comprising a server and a client (Fig. 1), wherein the server comprises a first processor and a first memory configured to store a first executable instruction of the first processor (118), wherein the first processor is configured to execute the processing method of a virtual resource in a game scene according to claim 1 by executing the first executable instruction (See claim 1, supra), the client comprises a second processor and a second memory configured to store a second executable instruction of the second processor (110 – 114), wherein the second processor is configured to execute the processing method of a virtual resource in a game scene according to claim 13 by executing the second executable instruction (See claim 13, supra).  
Regarding claim 27, Srinivasan discloses an electronic device comprising a processor and a memory configured to store an executable instruction of the processor (Fig. 1), wherein the processor is configured to execute the processing method of a virtual resource in a game scene according to claim 1 by executing the executable instruction (See claim 1, supra).  
Regarding claim 28, Srinivasan discloses an electronic device, comprising a processor, and a memory configured to store an executable instruction of the processor (Fig. 1), wherein See claim 13, supra).  
Regarding claim 29, Srinivasan discloses a computer-readable storage medium on which a computer program is stored (Fig. 1), wherein the computer program is executed by a processor to implement the processing method of a virtual resource in a game scene according to claim 1 (See claim 1, supra).  
Regarding claim 30, Srinivasan discloses a computer-readable storage medium on which a computer program is stored (Fig. 1), wherein the computer program is executed by a processor to implement the processing method of a virtual resource in a game scene according to claim 13 (See claim 13, supra).



Allowable Subject Matter
Claims 3-5, 7, 8, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715